DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/30/2021 has been entered. As indicated in the amendment:
Claims 1, 4 and 6 are amended. No claims are cancelled. Thus, claims 1-17 are currently pending. Applicant’s Remarks/Arguments are fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 5 and 8 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov et al. (US 2016/0120221 A1), Here in after called Mironov, in view of Jean-Yves et al. (WO 2018019543 A1, priority dated 06/29/2016), herein after called Jean- Yves, in further view of Campbell et al. (US 5,613, 505 A), here in after called Campbell modified by Meinhart et al. (US 2016/0205727 A1).
Regarding claim 1, Mironov discloses a cartridge (200) for an aerosol-generating system (for use in an aerosol-generating system, (0005)), the cartridge comprising: a container (204) defining a cartridge cavity (a cartridge housing, (0063)); a susceptor material (270) within the cartridge cavity (the cartridge houses permeable susceptor element 210, (0063)), the susceptor material defining a plurality of interconnected interstices (susceptor element is a plurality of interconnected interstices of ferrite mesh, (0063)); and an aerosol-forming substrate within the plurality of interconnected interstices (a liquid aerosol-forming substrate that forms a meniscus in the interstices of the mesh, (0063)).
Mironov does not explicitly disclose the aerosol-forming substrate being a gel with a stable form at room temperature.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1 - 5, page 1), also teaches that an aerosol forming substrate in the form of a gel that is solid at room temperature (line 20 - 21, page 1), hence stable at room temperature.
The advantage of the aerosol-forming substrate in the form of a gel is to reduce the risk of leakage from the device during storage and transport, or during use. Replenishing of the
device with aerosol forming substrate when depleted or exhausted may also be improved, for example by reducing the risk of leakage or spillage (line 25 - 31, page 1).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol- generating system disclosed by Mironov to include an aerosol-forming substrate being a gel with a stable form at room temperature in order to reduce the risk of leakage from the device during storage and transport, or during use as taught in Jean-Yves.

However, Campbell that teaches aerosol generating tobacco flavor medium (FIG. 10B), also teaches the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity (a screen, mesh or perforated foil of suitable susceptor material, integral layer 400, is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM (aerosol-forming substrate), ((10: 44 - 51) and FIG. 10B), here the susceptor material 400 and the aerosol generating tobacco flavor medium TM (aerosol-forming substrate) are integrally intermeshed (coextensive) as shown in FIG.10B)).
The advantage of this coextensive (intermeshed) arrangement between the aerosol- forming substrate (aerosol generating tobacco flavor medium TM) and the susceptor material (mesh 400) is increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the aerosol generating tobacco flavor medium to conduct heat thereto (10: 51 - 55), resulting in efficient and uniform inductive heating of the tobacco flavor substrate.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the aerosol generating cartridge disclosed by Mironov in view of Jean-Yves to have the susceptor material and the aerosol generating substrate to be coextensive (intermeshed) in the cartridge in order to increases the effective interface area between the susceptor and aerosol generating substrate that increases the thermal contact and results in efficient and uniform inductive heating of the substrate.
Further, Mironov in view of Jean-Yves in further view of Campbell teaches a susceptor material comprising a mesh a plurality of a ferrite or ferrous filaments wherein the mesh susceptor element encompasses arrays of filaments that define an interstice having spaces therebetween including woven and non-woven fabrics, Mironov (0011,0012 and 0013). Note here, “steel wool”, which is a synonym for “a metallic wool”, is defined in Merriam web dictionary 
However, Mironov in view of Jean-Yves in further view of Campbell do not explicitly teach, the susceptor material of the mesh of the plurality of the ferrite or ferrous woven or non-woven filaments that define an interstice include a metallic wool or a metallic foam.  
However, Meinhart vaporizers that use magnetically inductive heating, such as e-cigarettes (Abstract, 0003), also teaches an inductive heating element of a metal mesh, a metal screen, a metal wool, a microfabricated plate, or some combination of these and/or other elements (0061). This evidently teaches that “metal mesh” and “metal wool” are industry equivalents that are known to be used for the same purpose of inductive heating in vaporizers, such as e-cigarettes or aerosol-generating systems.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify/substitute the susceptor material of metal mesh taught by Mironov to be a metal wool, as it is considered within ordinary persons skill in the art to substitute one industry equivalent with another for the same purpose (MPEP 2144.06 (II)). 
Regarding claim 2, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart teaches the cartridge according to claim 1, wherein the susceptor material comprises a ferromagnetic metallic material (the susceptor element is a ferromagnetic susceptor element, Mironov (0059)). 
Regarding claim 3, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart teaches the cartridge according to claim 1, wherein the susceptor material comprises at least one of ferritic iron, ferromagnetic steel, stainless steel, or aluminum (the mesh susceptor element is a ferrite mesh susceptor element or a ferrous mesh susceptor element, Mironov (0011)).
Regarding claim 4, Mironov in view of Jean-Yves teaches in further view of Campbell evidenced by Meinhart the cartridge according to claim 1, wherein the susceptor material comprises the metallic wool (the inductive heating element can be a metal mesh, a metal screen, a metal wool, a microfabricated plate, or some combination of these and/or other elements, Meinhart (0061)).
Regarding claim 5, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart teaches the cartridge according to claim 4, wherein the metallic wool comprises a bundle of metallic filaments defining spaces in between that form the plurality of interconnected interstices (the susceptor element is mesh comprising a plurality of ferrite or ferrous filaments wherein the filaments may define interstices between them, Mironov (0013)).
Regarding claim 8, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart teaches the cartridge according to claim 1, wherein the cartridge cavity (cartridge housing 204, Mironov (FIG.2)) is a blind cavity having a closed end and an open end (cartridge housing 204 has a cavity for holding capillary material and filled with liquid aerosol-forming substrate, Mironov (0063), the cavity of cartridge housing 204 is closed on one end and has open end covered by a permeable susceptor element 210, hence a blind cavity).
Regarding claim 9, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart teaches the cartridge according to claim 8.  
Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart as combined in claim 8 do not explicitly teach a seal extending across the open end of the cartridge cavity so that the susceptor material and the aerosol-forming substrate are sealed within the cartridge cavity by the seal.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1-5, page 1), also teaches a seal extending across the open end of the cartridge cavity (the gel is sealed in the cavity of the container by a fragile sealing foil 214, Jean-Yves (FIG.2)) so that the susceptor material and the aerosol 
The advantage of having a fragile sealing foil like 214 extending across the open end of the cartridge cavity is to provide an inexpensive foil seal extending across the open end of the cartridge cavity that can be easily pierced to form airflow path by the piercing portion of the mouthpiece during use (page 11, line 17 — 25).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge housing of claim 8 to include a sealing foil extending across the open end of the cartridge cavity in order to provide an inexpensive foil seal extending across
the open end of the cartridge cavity that can be easily pierced to form airflow path by the piercing portion of the mouthpiece during use as taught in Jean-Yves.
Regarding claim 10, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart teach the cartridge according to claim 1 where the aerosol- forming substrate may be solid or liquid or comprise both solid and liquid components, Mironov (0022) or aerosol generating tobacco flavor medium, Campbell ((10: 44 — 51) and FIG. 10B). 
Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart as combined in claim 1 do not explicitly teach that the aerosol-forming substrate is thermoreversible gel.	
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol- forming substrate to generate an aerosol (line 1- 5, page 1), also teaches that the gel is a thermoreversible gel (the gel comprises a thermoreversible gel, Jean-Yves, (line 14 - 16, page 2)).
The advantage of the gel being thermoreversible is that because the gel will become fluid when heated to a melting temperature and will set into a gel again at a gelation temperature, (line 14 -16, page 2), the aerosol-forming substrate remains in the form of a gel 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol- generating system disclosed in claim 1 to include an aerosol-forming substrate that has a thermoreversible gel in order to reduce the risk of leakage from the device during storage and transport as taught in Jean-Yves.
Regarding claim 11, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart teaches the cartridge according to claim 1, wherein where the aerosol-forming substrate may be solid or liquid or comprise both solid and liquid components, Mironov (0022) or aerosol generating tobacco flavor medium, Campbell ((10: 44 — 51) and FIG. 10B). 
Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart as combined in claim 1 do not explicitly disclose the aerosol-forming substrate being a gel that has a melting temperature of at least 50 degrees Celsius.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1 - 5, page 1), also teaches that the gel has a melting temperature of at least 50 degrees Celsius (preferably the melting temperature of the gel is above 50 degrees Celsius, Jean- Yves (line 18 - 20, page 2)).
The advantage of the aerosol-forming substrate being a gel that has a melting temperature of at least 50 degrees Celsius is to ensure that the gel melts relatively easily for use when heated while remaining solid when stored at gelation temperature or room temperature to prevent leakage (line 16 - 24, page 2).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol-generating system taught in claim 1 to include an aerosol-forming substrate to be a gel that has a melting temperature of at least 50 degrees Celsius in order to reduce the risk of leakage from the device during storage and transport as taught in Jean-Yves.
Regarding claim 12, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart the cartridge according to claim 1, wherein where the aerosol-forming substrate may be solid or liquid or comprise both solid and liquid components, Mironov (0022) or aerosol generating tobacco flavor medium, Campbell ((10: 44 - 51) and FIG. 10B). 
Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart as combined in claim 1do not explicitly teach the aerosol-forming substrate is a gel that comprises at least one of nicotine or a tobacco product.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1 - 5, page 1), also teaches that the gel comprises at least one of nicotine or a tobacco product (the gel may comprise nicotine or a tobacco product or another target compound for delivery to a user, Jean-Yves, (line 30 - 31, page 2)).
The advantage of having the aerosol-forming substrate being a gel that comprises at least one of nicotine or a tobacco product is that storing nicotine or tobacco products in a gel form (solid state) is safer than in a liquid state because nicotine or tobacco products can be irritating to the skin and toxic in liquid form (line 30 - 34, page 2).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the aerosol-forming substrate to be a gel that comprises at least one of nicotine or a tobacco product in order to safely store such compositions of nicotine or a tobacco product in a gel (solid) form that would otherwise be skin irritants and toxic in liquid forms as taught in Jean-Yves.
Claims 6 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov in view of Jean-Yves in further view of Campbell modified by Meinhart and Bleloch et al. (US 20150320116 A1), herein after Bleloch.
Regarding claim 6, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart teaches the cartridge according to claim 1.
o not explicitly teach that the susceptor material comprises the metallic foam.
However, Bleloch that teaches the use of induction heating to produce an aerosol in e-cigarettes and vaporizers (0002), also teaches an inductively heated wick element comprise a magnetic material or a metallic conductor wherein the wick element can be a stranded wire, a stranded rope of material, a mesh, a mesh tube, several concentric mesh tubes, a cloth, sheets of material, or a foam (or other porous solid) with sufficient porosity, a roll of fine metal mesh or some other arrangement of metal foil, fibers or mesh, or any other geometry that is appropriately sized and configured to carry out the wicking action as described herein (0050, 0056 and 0058).This evidently teaches that “metal mesh” and “metal foam”, “metal foil” or fibers or mesh, are industry equivalents that are known to be used for the same purpose of inductive heating in vaporizers, such as e-cigarettes or aerosol-generating systems.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify/substitute the susceptor material of metal mesh taught by Mironov to be a metal foam, as it is considered within ordinary persons skill in the art to substitute one industry equivalent with another for the same purpose (MPEP 2144.06 (II)). 
Regarding claim 7, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart and Bleloch teaches the cartridge according to claim 6, wherein the metallic foam is an open-cell foam defining open cells that form the plurality of interconnected interstices ((the susceptor element is mesh comprising a plurality of ferrite or ferrous filaments wherein the filaments may define interstices between them, Mironov (0013)).
Claims 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov in view of Jean-Yves in further view of Campbell.
Regarding claim 13, Mironov discloses an aerosol-generating system (FIG.1) comprising: a cartridge (200) comprising a container (204), a susceptor material (270), and an aerosol- forming substrate (a liquid aerosol-forming substrate that forms a meniscus in the interstices of the mesh, (0063)), the container defining a cartridge cavity (a cartridge housing 204 defines the cavity, (0063)), the susceptor material within the cartridge cavity (the cartridge houses permeable susceptor element 210, (063)), the susceptor material defining a plurality of interconnected interstices (the susceptor element is a mesh comprising a plurality of ferrite or ferrous filaments wherein the filaments may define interstices between them, (0013)), the aerosol-forming substrate within the plurality of interconnected interstices (a liquid aerosol forming substrate that forms a meniscus in the interstices of the mesh, (0063)), and an aerosol- generating device (700) comprising a housing (707), an electrical heater (770), an electrical power supply (702), and a controller (704), the housing (707) defining a device cavity configured to receive the cartridge (the main housing 101 also defines a cavity 112 into which the cartridge 200 is received, (0067)), the electrical heater (770) comprising an inductive heating element (the heater 110 is an inductive coil, (0062)) configured to heat the susceptor material when the cartridge is received within the device cavity (the coil is configured to inductively heat the susceptor element which in turn heats the aerosol-forming substrate (0059)), the controller (704) configured to control a supply of electrical power from the electrical power supply to the electrical heater (the control electronic circuitry 104 is configured to provide a high frequency oscillating current to the inductor coil 110, (0078)).
Mironov does not explicitly disclose that the aerosol-forming substrate being a gel with a stable form at room temperature.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1-5, page 1), also teaches that an aerosol forming substrate in the form of a gel that is solid at room temperature (line 20 -21, page 1), hence stable at room temperature.
The advantage of the aerosol-forming substrate in the form of a gel is to reduce the risk of leakage from the device during storage and transport, or during use. Replenishing of the  (line 25 - 31, page 1).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol - generating system disclosed by Mironov to include an aerosol-forming substrate being a gel with a stable form at room temperature in order to reduce the risk of leakage from the device during storage and transport, or during use as taught in Jean-Yves.
Mironov in view of Jean-Yves still does not explicitly teach that the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity.
However, Campbell that teaches aerosol generating tobacco flavor medium (FIG. 10B), also teaches the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity (a screen, mesh or perforated foil of suitable susceptor material, integral layer 400, is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM (aerosol-forming substrate), ((10: 44-51) and FIG. 10B), here the
susceptor material 400 and the aerosol generating tobacco flavor medium TM (aerosol-forming substrate) are integrally intermeshed (coextensive) as shown in FIG.10B)).
The advantage of this coextensive (intermeshed) arrangement between the aerosol- forming substrate (aerosol generating tobacco flavor medium TM) and the susceptor material (mesh 400) is increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the aerosol generating tobacco flavor medium to conduct heat thereto (10: 51 -55), resulting in efficient and uniform inductive heating of the tobacco flavor substrate.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the aerosol generating cartridge disclosed by Mironov in view of Jean-Yves to have the susceptor material and the aerosol generating substrate to be coextensive (intermeshed) in the cartridge in order to increases the effective interface area between the 
Regarding claim 14, Mironov discloses a method of assembling a cartridge for an aerosol- generating system (an assembly of cartridge 200, (0063)), the method comprising: providing a container defining a cartridge cavity (a cartridge 200 with housing 204, (0063)); inserting a susceptor material into the cartridge cavity (cartridge housing 204 holds a capillary materials and a permeable susceptor elements 210, (0063)), the susceptor material defining a plurality of interconnected interstices (the susceptor element is a ferrite interstices of mesh, (0063)); introducing a liquid aerosol-forming substrate into the cartridge cavity (the cartridge housing 204 is filled with liquid aerosol-forming substrate that forms a meniscus in the interstices of the mesh (0063)).
Mironov does not disclose gelating the liquid aerosol-forming substrate to form a gel with a stable form at room temperature, the gel being within the plurality of interconnected interstices
However, Jean-Yves teaches a thermoreversible aerosol-forming substrate that becomes fluid when heated to a melting temperature and will set into a gel again at a gelation temperature wherein the gel comprises a mixture of materials like gelling agents (line 14 -24, page 2).
The advantage of gelating the liquid aerosol-forming substrate to form a gel with a stable form at room temperature, the gel being within the plurality of interconnected interstices is to reduce the risk of leakage from the device during storage and transport, or during use (line 25-31, page 1).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of assembling a cartridge for an aerosol- generating system disclosed by Mironov to include a step of gelating the liquid aerosol-forming substrate to form a gel with a stable form at room temperature, the gel being within the plurality of interconnected 
Mironov in view of Jean-Yves still does not explicitly teach that the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity.
However, Campbell that teaches aerosol generating tobacco flavor medium (FIG. 10B), also teaches the susceptor material is coextensive with the aerosol-forming substrate within the cartridge cavity (a screen, mesh or perforated foil of suitable susceptor material, integral layer 400, is intermeshed with, and preferably encapsulated or completely surrounded by, the tobacco flavor medium TM (aerosol-forming substrate), ((10: 44-51) and FIG. 10B), here the susceptor material 400 and the aerosol generating tobacco flavor medium TM (aerosol-forming substrate) are integrally intermeshed (coextensive) as shown in FIG.10B)).
The advantage of this coextensive (intermeshed) arrangement between the aerosol- forming substrate (aerosol generating tobacco flavor medium TM) and the susceptor material (mesh 400) is increases the effective interface area between the susceptor and tobacco flavor medium since the vast majority of the susceptor area is in thermal contact with the aerosol generating tobacco flavor medium to conduct heat thereto (10: 51 -55), resulting in efficient and uniform inductive heating of the tobacco flavor substrate.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the aerosol generating cartridge disclosed by Mironov in view of Jean-Yves to have the susceptor material and the aerosol generating substrate to be coextensive (intermeshed) in the cartridge in order to increases the effective interface area between the susceptor and aerosol generating substrate that increases the thermal contact and results in efficient and uniform inductive heating of the substrate.
Regarding claim 15, Mironov in view of Jean-Yves in further view of Campbell teaches the method according to claim 14, wherein the cartridge cavity is a blind cavity having a closed end and an open end (cartridge housing 204 has a cavity for holding capillary material and filled with liquid aerosol-forming substrate, Mironov (0063), the cavity of cartridge housing 204 is closed on one end and has open end covered by a permeable susceptor element 210, hence a blind cavity), the method further comprising: positioning a seal across the open end of the cartridge cavity (the gel is sealed in the cavity of the container by a frangible sealing foil 214, Jean -Yves (FIG.2)); and securing the seal to the container so that the susceptor material and the gel are sealed within the cartridge cavity by the seal (this contains the gel in the cartridge cavity by providing sealing at the open end, Jean-Yves (FIG.2)).
Claims 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov, in view of Jean- Yves in further view of Campbell evidenced by Meinhart and modified by Fursa (WO 2017178394 A1), here in after called Fursa.
Regarding claim 16, Mironov in view of Jean-Yves in further view of Campbell teaches the cartridge according to claim 1. 
Mironov in view of Jean-Yves in further view of Campbell do not explicitly teach that the susceptor material comprises a coating encapsulating a surface of the susceptor material.
However, Fursa that teaches an aerosol-generating article (line 1-5, page 1), also teaches a susceptor that has a protective external layer (coating), for example a protective ceramic layer or protective glass layer encapsulating the susceptor (line 24 -29, page 7).
The advantage of the encapsulating external layer is to provide protection of direct contact between the susceptor and other elements of the aerosol-generating article as it is subjected to high heating temperature in excess of 250 degree Celsius.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge of claim 1 disclosed by Mironov in view of Jean-Yves to include a susceptor material that has a protective layer (coating) encapsulating the susceptor in order to provide protection of direct contact between the susceptor and other elements of the aerosol-generating article as it is subjected to high heating temperature in excess of 250 degree Celsius.
Regarding claim 17, Mironov in view of Jean-Yves in further view of Campbell evidenced by Meinhart and modified by Fursa teaches the cartridge according to claim 16, wherein the coating comprises a glass, a ceramic, or both a glass and a ceramic (a susceptor that has a protective external layer (coating), for example a protective ceramic layer or protective glass layer encapsulating the susceptor, Fursa (line 24 -29, page 7)).
Response to Arguments
Applicant's arguments filed 0n 11/30/2021 have been fully considered but they are not persuasive because:
	Regarding Rejections under 35 U.S.C. 103
Applicant appears to suggest that Mironov’s mesh susceptor element comprising a plurality of ferrite or ferrous filaments wherein the filaments define interstices therebetween including woven and non-woven pattern do not teach or suggest the amended limitation “susceptor material including a metallic wool or a metallic foam”.
 		As indicated in the current rejection, Mironov’s mesh susceptor element reads on the susceptor material being “steel wool”, which is a synonym for “a metallic wool”. Thus, reads on the broadest reasonable interpretation of the amended limitation cited in quote above.
 However, evidentiary references Meinhart and Bleloch are introduced in the current rejection to Explicitly teach “metallic wool” or a “metallic foam” susceptors respectively. Thus, the argument that the amended limitation is not taught by the references is moot. 
Applicant also argues “paragraph [0024] of Mironov discloses a carrier or support for the substrate that is distinct from its susceptor element. Mironov's carrier itself is not a susceptor. Therefore, paragraph [0024] of Mironov does not disclose "the susceptor element including . . . a metallic foam," as recited, in part, by claim 1.”

Applicant also argues “Independent claims 13-14 and dependent claim 15 recite similar limitations and are therefore patentable for at least the reasons claim 1 is patentable. Reconsideration and withdrawal of the rejection are respectfully requested.”
The examiner respectfully disagrees because: claims 13 – 15 are as previously presented and do not include the amended limitation in the argument. Thus, the rejections made in the Non-final (dated 08/30/2021) apply.
Applicant also argues that dependent claims 2-12 and 16 -17 are patentable at least for the above reasons.
The same response applies to theses dependent claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761